263 F.2d 552
Sammy Joe DOWNEY, Appellant,v.UNITED STATES of America, Appellee.
No. 6027.
United States Court of Appeals Tenth Circuit.
January 27, 1959.

Janet K. Southworth, Denver, Colo., for appellant.
Erwin A. Cook, Asst. U. S. Atty., Oklahoma City (Paul W. Cress, U. S. Atty., Oklahoma City, Okl., on the brief), for appellee.
Before BRATTON, Chief Judge, and PICKETT and LEWIS, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of a violation of the Dyer Act, 18 U.S.C.A. § 2312, and now questions the sufficiency of the evidence to support a verdict of guilty and complains of two rulings of the trial court respecting the admission of evidence. We find no merit to any of such contentions.


2
The government made independent proof that the pertinent motor vehicle was stolen at Arnett, Oklahoma, and recovered at Higgins, Texas. The appellant admitted to a special agent of the Federal Bureau of Investigation the taking of the car at Arnett and its transportation to and abandonment at Higgins. A confession coupled with independent proof of the corpus delicti is, of course, sufficient to support a conviction. Additional and supporting evidence was received tending to prove that footprints leading to the place in Oklahoma from which the car was stolen and footprints leading from the spot in Texas where the car was recovered to the residence of appellant, some block and a half away, were identical, each bearing a bell-like heel imprint found on Goodrich rubber heels; further, that the appellant's shoes matched the imprints left at Higgins, Texas. The admission of the shoes into evidence constitutes appellant's second assignment of error but as Professor Wigmore states "their relevancy is so patent that no occasion is given for rulings of law." I Wigmore on Evidence, III Ed., § 149.


3
Before confessing to the government agent appellant was questioned by the sheriff of Lipscomb County, Texas. The sheriff testified that during this interrogation appellant did not admit to participation in the offense but did inquire as to whether or not the charge could be reduced to a misdemeanor "as the car was in good shape and there was no harm done"; stated that "there was nothing in it for him to confess to this car"; and further that "he wouldn't confess to this because he had a long record." Objection was made to the admission of the last statement and prejudice is now asserted through application of the basic rule that ordinarily proof of past offenses is not competent evidence to prove present guilt. We believe the basic rule to be inapplicable in the instant case. Just as an offer to compromise a criminal offense may be considered by the jury as evidence of the accused's consciousness of guilt, United States v. Picarelli, 2 Cir., 148 F.2d 997; Christian v. United States, 5 Cir., 8 F.2d 732, so, too, may the appellant's statements be considered. Relevant and competent evidence of guilt is not rendered inadmissible because it also tends to show the accused committed other offenses. Crapo v. United States, 10 Cir., 100 F.2d 996; Mehan v. United States, 8 Cir., 112 F.2d 561.


4
Affirmed.